Title: To George Washington from Jacob Duché, 7 August 1789
From: Duché, Jacob
To: Washington, George



Sir
London. Aug. 7th, 1789

I have never had the least Reason, even in the most trying Times, to doubt of your having been actuated throughout by a most virtuous Principle. Your Acquaintance with Human Nature, your Liberality of Sentiment & Goodness of Heart must also have led you to judge charitably of the Principles, Motives & Actions of others, however different their political opinions & Conduct might have been from your own. I can, therefore, without Suspicion of Flattery, congratulate you most sincerely on your Advancement to that exalted Office in the United States of America, which you now hold by the Suffrage of a Free People. I rejoice, that my Countrymen have been, in so many Instances, evincubly favoured by the good Providence of God, and in none more so, than in the Establishment of a Constitution, that promises Peace, Liberty & Comfort to all; and which in its essential Features bears so near a Resemblance to that under which we were all born & educated, that the Mother may readily be known by the Child, now full grown, of full Age,

& settled for herself in the World. The Struggles at parting are now over on both Sides, and it only remains, that the Return of Affection should be warm & reciprocal, & that each should receive & entertain the Subjects of the other with cordial Hospitality, and a generous Oblivion of all that passed on both Sides, as well individually as generally.
With these Prospects in View, I have long waited for such an Act of Oblivion, as would make every State open their Arms to the Return of all their exiled Citizens, and suffer them to reside among them, either as British Subjects, if their Circumstances make it necessary to remain so, or as Fellow-Citizens of the United States, on their taking the usual Oath of Allegiance. Several States, I understand, have already adopted this liberal Measure; and many Persons have returned, and are again comfatably settled among their Relations & Friends. The State of Pennsylvania has not yet done this: And many Natives of that State, who took a decided Part against the Revolution, are at present excluded from a Return to America, unless they settle in some of the other States, which may not be so convenient & agreeable to them.
I should be happy to know, whether this Matter will not come before your Excellency & the present General Constitution of Government and whether myself & Family, among others, should we be disposed to return to Philadelphia early next Spring, might be honoured with your Countenance & Protection. For my Feelings towards my Countrymen are too tender to brook any Remains of Disaffection on their Part; as my Heart is freely & fully open & warm to every Individual without Exception, and could not well sustain any Appearance of Coldness or Reserve, especially, where all was once cordial & affectionate.
My Wife & Family join me in most respectful Compliments to Mrs Washington, who will recollect spending a Day, and making us very happy at our Apartments in Germantown in the Year 1776. With the most sincere good Wishes & Prayer for the Support and Blessings of Heaven to my Country & Countrymen, under your Excellency’s Administration, & the present happy Constitution, I remain, with the utmost Respect & Esteem, Your Excellency’s Most obedient humble Servant

J. Duché



Should your Excellency condescend to honour me with an Answer, please to direct to me at No. 63, Sloane Street, Knightsbridge near London.

